    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 1 of 16
                                                             USDCSDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC#:_ _ _ _ __
UNITED STATES DISTRICT COURT
                                                                                  2/6/2020
                                                                       DATE FILED:_ _ _ __
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KENJY ORELLANA, NESTOR REYES,                                  :
RENE I. AYALA, ALBERTO RAMON                                   :
MORALES POMBO, CARLOS M. MOROCHO, :                                  18 Civ. 8396 (VEC) (RWL)
LUIS ZARUMA, MAXIMINO FLORES, JOHN :
DANILO BARAHONA BARAHONA, EDISON :
CRISTOBAL TRIANA PICON, OSWALDO                                :
BRAVO, JORGE VARGAS, ANGEL REYES, :
JAIRALI CALLE, EDGAR PILAGUICIN,                               :
JUAN AMANTA, SEGUNDO PINTO,                                    : REPORT AND RECOMMENDATION
SEGUNDO FRANCISCO LASLUISA, JOSE                               :  TO HON. VALERIE E. CAPRONI:
ALBERTO LASLUISA, DAVID PAREJA,                                :      MOTION TO DISMISS
LUIS ENRIQUE CASTILLO RODRIGUEZ,                               :
JEFFRY OSMAN BRIZZO CACERES,                                   :
JUNIOR ODAIR MEDRANO, EUFEMIO DIAZ :
MONTENEGRO, JUAN ANTONIO                                       :
RODRIGUEZ DURAN, AUVER HOYOS                                   :
ALTAMIRANO, OLIVERIO ANTONIO AYALA, :
ESDRAS NEHEMIAS GUTIERREZ                                      :
CERRATO, VICTOR MANUEL PALACIOS                                :
GONZALEZ, SAUL REYES, ADRIAN                                   :
CRESCENCIO, MARCOS MERCADO,                                    :
EDWIN ORLANDO PEREZ VELARDE, JOSE :
CARLOS LUNA BAUTISTA, AND JHOJAM                               :
ARMANDO FIERRO MEDINA,                                         :
                                                               :
                                    Plaintiffs,                :
                                                               :
                  -against-                                    :
                                                               :
REAL INNOVATIVE CONSTRUCTION, LLC, :
ECI CONTRACTING, LLC (d/b/a ECI                                :
SERVICES), ANDY GARCIA, CARLOS                                 :
MORALES, KIERAN KEAVENEY, AND                                  :
T.B.C. GROUP, LTD.                                             :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

       Plaintiffs assert claims for unpaid wages, unpaid overtime compensation, and

failure to receive wage notices pursuant to the Fair Labor Standards Act (“FLSA”) and the

                                             1
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 2 of 16



New York Labor Law (“NYLL”). Pursuant to Rules 8 and 12(b)(6) of the Federal Rules of

Civil Procedure, Defendants ECI Contracting, LLC and Kieran Keaveney (the “ECI

Defendants”) and Defendant T.B.C. Group, Ltd. (“T.B.C. Group”) (collectively, “Moving

Defendants”) respectively move to dismiss, both alleging that Plaintiffs fail to adequately

plead that the Moving Defendants served as Plaintiffs’ employers under the relevant

statutes. For the reasons stated below, the motions to dismiss should be GRANTED.

                                 Factual Background 1

      Plaintiffs worked as concrete and rebar workers at construction sites located at

164 West 74th Street, New York, New York 10028; 2226 Ocean Avenue, Brooklyn, New

York 11229; and 1-56 Beach 146th Street, Far Rockaway, New York 11694 from

approximately April 20, 2018 through July 20, 2018. (Complaint ¶ 2.)

      Defendants Carlos Morales and Andy Garcia served as principals of Defendant

Real Innovative Construction, LLC (collectively, the “RIC Defendants”), which operates a

construction business that provides concrete and rebar workers to construction sites

throughout New York City. (Complaint ¶¶ 53-55, 63.) Defendant Kieran Keaveney served

as a principal of ECI Contracting, LLC (d/b/a ECI Services), which contracted the RIC

Defendants to provide concrete and rebar labor to the construction site located at 167

West 74th Street, New York, New York 10028. (Complaint ¶¶ 57-58, 65, 67.) Defendant

T.B.C. Group also contracted the RIC Defendants to provide concrete and rebar labor to




1 The facts are based on the First Amended Complaint filed on May 17, 2019 (Dkt. 89)
(the “Complaint”). In accordance with the standard for reviewing a motion to dismiss, all
non-conclusory facts are derived from the Complaint and accepted as true, and all
reasonable inferences are drawn in Plaintiffs’ favor, as the non-moving party. See
Erickson v. Pardus, 551 U.S. 89, 94 (2007); Johnson v. Priceline.com, Inc., 711 F.3d 271,
275 (2d Cir. 2013).
                                            2
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 3 of 16



the construction site located at 167 West 74th Street, New York, New York 10028. 2

(Complaint ¶¶ 59, 71.)

       The Complaint offers little detail on the role that either the ECI Defendants or

Defendant T.B.C. Group played on the construction site or their interactions with Plaintiffs,

if any. Instead, the Complaint alleges only that the ECI Defendants “employed plaintiffs .

. . within the meaning of ‘employ’ under the FLSA and NYLL” because they (1) had the

authority to fire Plaintiffs; (2) had and exercised the authority to set Plaintiffs’ work

schedule; (3) had and exercised the authority to supervise and direct Plaintiffs’ work; (4)

had knowledge of Plaintiffs’ pay rates; (5) allowed Plaintiffs to use their premises and

equipment; (6) could shift their business at the construction site from one sub-contractor

to another; (7) employed Plaintiffs for a “discrete line-job” that was “integral” to their

“process of production”; and (8) employed Plaintiffs “exclusively or predominantly.”

(Complaint ¶ 68.) The Complaint lodges identical allegations about Defendant T.B.C.

Group, adding only that “[a]gents of T.B.C. Group held themselves out as agents of the

ECI Defendants” at the job site. (Complaint ¶¶ 72-73.)

       As noted above, the Complaint alleges that the ECI Defendants and Defendant

T.B.C. Group were involved only with the construction site located at 167 West 74th

Street, New York, New York 10028. (Complaint ¶¶ 65, 67, 69, 71.) Only eight of the

Plaintiffs worked on that particular construction site: Kenjy Orellana, Nestor Reyes, Rene

I. Ayala, Alberto Ramon Morales Pombo, Carlos M. Morocho, Luis Zaruma, Maximino



2 While the Amended Complaint also listed Jacobs Development Corp. and Daniel
Jakubowicz as defendants, Judge Caproni has since endorsed a stipulation of
discontinuance filed by the parties that dismisses them from this action and dismisses the
motions to dismiss filed by them as moot. (Dkt. 138.)

                                             3
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 4 of 16



Flores, and Jhojam Armando Fierro Medina. (Complaint ¶¶ 83, 90, 98, 104, 110, 117,

124, 252.) Those Plaintiffs allege that Defendants (including the ECI Defendants and

Defendant T.B.C. Group) did not pay them time and a half of their regular hourly wages

for any hours that exceeded the standard 40-hour work week. (Complaint ¶¶ 89, 95, 102,

108, 115, 122, 129, 255.) Plaintiffs Orellana, Reyes, Ayala, Morocho, Zaruma, Flores,

and Medina further allege that Defendants failed to pay their normal compensation for

certain hours worked. (Complaint ¶¶ 84, 91, 98, 110, 118, 125, 254.)

                                 Procedural Background

       Plaintiffs filed this action on September 14, 2018. (Dkt. 1.) The initial complaint

included the RCI Defendants (though incorrectly listed Defendant Andy Garcia as “Andy

Morales”), the ECI Defendants, Jacobs Development Corp., Daniel Jakubowicz, M.N.C.

General Contractors Corp., and Moshe Nachum, but did not include Defendant T.B.C.

Group. (Id.) On November 5, 2018, the Honorable Valerie E. Caproni, U.S.D.J. issued

an order dismissing Defendants M.N.C. General Contractors Corp. and Moshe Nachum

from the instant action without prejudice. (Dkt. 46.) Weeks later, on November 21, 2018,

the RCI Defendants filed a motion to dismiss the initial complaint. (Dkt. 55, 57, 58.) On

November 30, 2019, Judge Caproni issued an order staying all proceedings related to the

instant litigation including briefing on the RCI Defendants’ motion to dismiss and discovery

pending a settlement conference. (Dkt. 59.) That same day, Judge Caproni referred this

matter to the undersigned to resolve any discovery-related disputes in aid of settlement

and for settlement. (Dkt. 60.)

       Following a settlement conference before the undersigned, Judge Caproni issued

an order calling for Plaintiffs to file an amended complaint, if any, by May 17, 2019. (Dkt.



                                             4
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 5 of 16



85.) On May 17, 2019, Plaintiffs timely filed their Amended Complaint (the “Complaint”),

which remains the operative pleading. (Dkt. 89.) The Complaint corrected the name of

Defendant Andy Garcia (incorrectly listed as Andy Morales in the initial complaint) and

added Defendant T.B.C. Group, but asserts the same causes of action under the FLSA

and NYLL for unpaid overtime, unpaid wages, and failure to provide adequate wage

statements as the original pleading. (Id.) On May 20, 2019, Judge Caproni dismissed

the motions to dismiss the initial complaint as moot and ordered Defendants to respond

to the Amended Complaint by June 14, 2019. (Dkt. 91.)

       On June 14, 2019, Defendants Andy Garcia, Carlos Morales, and Real Innovative

Construction, LLC answered the Complaint. (Dkt. 103.) On June 14, 2019 and June 28,

2019, the ECI Defendants and Defendant T.B.C. Group filed their respective motions to

dismiss the Complaint. (Dkts. 100, 106.) Both motions assert the same core argument:

the Complaint fails to allege facts sufficient to show that either the ECI Defendants or

Defendant T.B.C. Group served as Plaintiffs’ “employer” as defined by the FLSA and

NYLL. (Id.) Plaintiffs oppose both motions, but consolidated their arguments regarding

the respective Defendants into a single brief. (Dkt. 110.) On July 26, 2019, the ECI

Defendants filed a reply brief in further support of their motion to dismiss, which Defendant

T.B.C. Group elected to join. (Dkts. 111, 113.) On September 12, 2019, Judge Caproni

amended her referral of this matter to the undersigned to include general pretrial

management and a Report and Recommendation on the instant motions. (Dkt. 127.)

                                     Legal Standard

       To survive a Rule 12(b)(6) motion, a complaint must plead “enough facts to state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.



                                             5
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 6 of 16



544, 570 (2007). A claim is facially plausible when the factual content pleaded allows a

court “to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

       In considering a motion to dismiss for failure to state a cause of action, a district

court “accepts all factual claims in the complaint as true and draws all reasonable

inferences in the plaintiff’s favor.” Lotes Co. v. Hon Hai Precision Industry Co., 753 F.3d

395, 403 (2d Cir. 2014) (internal quotations omitted). This tenet, however, is “inapplicable

to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. “Rather, the

complaint’s factual allegations must be enough to raise a right to relief above the

speculative level . . . i.e., enough to make the claim plausible.” Arista Records, LLC v.

Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (internal quotations omitted). A complaint is

properly dismissed where, as a matter of law, “the allegations in [the] complaint, however

true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at 558.

                                         Discussion

       Both the ECI Defendants and Defendant T.B.C. Group assert that the Complaint

fails to allege facts sufficient to demonstrate that either served as Plaintiffs’ “employer” as

defined by the FLSA and NYLL. 3 For the reasons stated below, this Court agrees.



3 The analysis of whether a person or entity constitutes an “employer” is identical under
the FLSA and NYLL. See Hsieh Liang Yeh v. Han Dynasty, Inc., No. 18 Civ. 6018, 2019
WL 633355, *5 n.5 (S.D.N.Y. Feb. 14, 2019) (“Courts in this District regularly apply the
same tests to determine whether entities are joint employers for purposes of the FLSA
and NYLL.”); Xue Lian Lin v. Comprehensive Health Management, Inc., No. 08 Civ. 5619,
                                               6
     Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 7 of 16



A.    Extrinsic Evidence Introduced in Support of Plaintiffs’ Opposition Papers
      Cannot be Considered

      As an initial matter, this Court must address what materials it may consider in

evaluating the instant motions to dismiss.      In support of their opposition, Plaintiffs

submitted a declaration by its counsel, Thomas J. Lamadrid, which attaches two

documents referenced for the first time in Plaintiffs’ opposition brief: (1) excerpts from

deposition testimony of Defendant Andy Garcia taken on May 16, 2019; and (2) a work

permit on file with the New York City Department of Buildings for the work site located at

164 West 74th Street, New York, New York 10027 issued to Defendant Keaveney. (Dkt.

109-1, 109-2.) The ECI Defendants (later joined by Defendant T.B.C. Group) argue that

the Court cannot consider these documents as they are neither referenced in the

Complaint, nor are they “integral” to the Complaint. (Dkt. 111 at 2-3.) This Court agrees.

      The Second Circuit has confirmed that, “[b]ecause a Rule 12(b)(6) motion

challenges the complaint as presented by the plaintiff, taking no account of its basis in

evidence, a court adjudicating such a motion may review only a narrow universe of

materials.” Goel v. Bunge, Ltd., 820 F.3d 554, 558 (2d Cir. 2016). That “narrow universe”

is typically limited “to facts stated on the face of the complaint, in documents appended

to the complaint or incorporated in the complaint by reference, and to matters of which

judicial notice may be taken.” Allen v. WestPoint-Pepperell, Inc., 945 F.2d 40, 44 (2d Cir.

1991) (citing Kramer v. Time Warner, Inc., 937 F.2d 767, 773 (2d Cir. 1991)).

      In some cases, however, the Second Circuit has recognized that “a document not

expressly incorporated by reference in the complaint is nevertheless ‘integral’ to the



2009 WL 976835, *2 (S.D.N.Y. April 9, 2009) (stating that the “same analysis” applies
when evaluating alleged employer-employee relationships under the FLSA and NYLL).
                                            7
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 8 of 16



complaint and, accordingly, a fair object of consideration on a motion to dismiss.” Goel,

820 F.3d at 558. “For a document to be integral to a complaint, a plaintiff must have

known of or possessed the document ---
                                   and ‘relied heavily upon its terms and effect’ in

drafting the complaint.” Gagnon v. Alkermes PLC, 368 F. Supp. 3d 750, 763 (S.D.N.Y.

2019) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002))

(emphasis in original). Documents typically found to be “integral” to a complaint are

“contract[s] or other legal document[s] containing obligations upon which the plaintiff’s

complaint stands or falls, but which for some reason – usually because the document,

read in its entirety, would undermine the legitimacy of the plaintiff’s claim – was not

attached to the complaint.” Global Network Communications, Inc. v. City of New York,

458 F.3d 150, 157 (2d Cir. 2006).

       As stated above, Plaintiffs attempt to introduce two pieces of evidence in support

of their opposition to the instant motions to dismiss: (1) excerpts from a deposition of

Defendant Andy Garcia taken on May 16, 2019; and (2) a work permit on file with the

New York City Department of Buildings for the work site located at 164 West 74th Street,

New York, New York 10027 issued to Defendant Keaveney. (Dkt. 109-1, 109-2.) But

neither Plaintiffs’ opposition brief nor counsel’s declaration references any legal authority

granting this Court the authority to consider these materials at this juncture. This failure

alone provides a basis on which to deny consideration of these documents. See Bonilla

v. City of New York, No. 18 Civ. 12142, 2019 WL 6050757, *1 n.1 (S.D.N.Y. Nov. 15,

2019) (refusing to consider declaration submitted by plaintiff in support of his opposition

to a motion to dismiss where plaintiff failed to cite “any legal authority in support of the

Court’s ability to consider such a declaration”); Marolla v. Devlyn Optical LLC, No. 18 Civ.



                                             8
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 9 of 16



7395, 2019 WL 4194330, *4 n.5 (S.D.N.Y. Sept. 3, 2019) (refusing to consider affidavit

submitted by plaintiff in support of his opposition to a motion to dismiss where plaintiff

failed to cite any legal authority in support of its consideration and, accordingly, left the

court with “no basis to consider the affidavit”); Wachtel v. National Railroad Passenger

Corp., No. 11 Civ. 613, 2012 WL 292352, *2 (S.D.N.Y. Jan. 30, 2012) (refusing to

consider an affidavit submitted by plaintiff in support of his opposition to a motion to

dismiss because “the Court cannot consider affidavits in ruling on a motion to dismiss”).

       Even closer examination confirms that these documents were neither incorporated

into nor “integral” to the Complaint and cannot be considered in evaluating the instant

motions to dismiss. First, Plaintiffs fail to point to – and this Court has not located – any

portions of the Complaint that reference Defendant Garcia’s deposition testimony or the

work permit even though both were available to Plaintiffs in drafting the amended

Complaint dated May 17, 2019. (See Dkt. 109-1 (excerpts from deposition testimony

taken on May 16, 2019); Dkt. 109-2 (work permit issued to Defendant Keaveney on April

30, 2019)). Second, Plaintiffs failed to indicate that they relied on these documents in

drafting their amended Complaint or that they contained any legal obligations upon which

the amended Complaint “stands or falls.” Indeed, in counsel’s declaration, Plaintiffs

describe the excerpts of Defendant Garcia’s deposition enclosed as materials “cited in

the accompanying memorandum of law,” not materials relied upon in drafting the

amended Complaint. (Dkt. 109.)

       The Court will accordingly evaluate the sufficiency of the Complaint without

considering the documents attached to counsel’s declaration.




                                             9
     Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 10 of 16



B.     Standards for Determining Employer Status

       To be held liable under the FLSA, a person or entity must be an “employer,” which

the statute defines as “any person acting directly or indirectly in the interest of an employer

in relation to an employee.” 29 U.S.C. § 203(d). The Supreme Court has referred to the

FLSA’s definition of “employer” as “expansive” (Falk v. Brennan, 414 U.S. 190, 195

(1973)), and the Second Circuit has held that “the remedial nature of the statute . . .

warrants an expansive interpretation of its provisions so that they will have the widest

possible impact in the national economy.” Herman v. RSR Security Services Ltd., 1782

F.3d 132, 139 (2d Cir. 1999) (quoting Carter v. Dutchess Community College, 735 F.2d

8, 12 (2d Cir. 1984)); see also Barfield v. New York City Health and Hospitals Corp., 537

F.3d 132, 140 (2d Cir. 2008) (“In identifying the persons or entities who qualify as

‘employers’ . . . statutory definitions sweep broadly”).

       In determining whether a defendant falls within this broad definition, “the

overarching concern is whether the alleged employer possessed the power to control the

workers in question, with an eye to the ‘economic reality’ presented by the facts of each

case.” Herman, 1482 F.3d at 139; see also Barfield, 537 F.3d at 141 (“determination of

whether an employer-employee relationship exists for purposes of the FLSA should be

grounded in economic reality rather than technical concepts, determined by reference not

to isolated factors, but rather upon the circumstances of the whole activity.”). While the

Second Circuit has emphasized that courts evaluating the existence of an employer-

employee relationship must do so “on a case-by-case basis by review of the totality of the

circumstances,” its decisions on this point “have identified different sets of relevant factors

based on the factual challenges posed by particular cases.” Copantitla v. Fiskardo



                                              10
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 11 of 16



Estiatorio, Inc., 488 F. Supp. 253, 308 (S.D.N.Y. 2011) (quoting Barfield, 537 F.3d at 141-

142).

        To assess the “economic reality” presented by an alleged employer-employee

relationship, the Second Circuit has utilized a four-factor test aptly referred to as the

“economic reality” test, which asks whether an alleged employer: “(1) had the power to

hire and fire the employees; (2) supervised and controlled employee work schedules or

conditions of employment; (3) determined the rate and method of payment; and (4)

maintained employment records.” Carter, 735 F.2d at 12; see also Barfield, 537 F.3d at

141-42 (applying “economic reality” test in affirming that defendant constituted plaintiffs’

“employer” under the FLSA); Herman, 172 F.3d at 139 (applying “economic reality” test

in affirming that defendant constituted plaintiff’s “employer” under the FLSA). No one of

these factors is dispositive in determining whether a person or entity is an employer under

the FLSA. Herman, 1482 F.3d at 139; see also Copantitla, 788 F. Supp. 2d at 309 (“a

court cannot use the Carter factors as an ‘exclusive four-factor test’ to determine whether

an entity is an employer under the FLSA.”). Instead, these factors are meant to assist in

“determining when an entity exercises sufficient formal control over a worker to be that

worker’s employer under the FLSA.” Copantitla, 788 F. Supp. 2d at 309 (quoting Barfield,

537 F.3d at 144.). The “economic reality” test is particularly useful in cases involving

claims of joint employment because “when an entity exercises those four prerogatives,

that entity, in addition to any primary employer, must be considered a joint employer”

under the FLSA. Zheng v. Liberty Apparel Co., 355 F.3d 61, 67 (2d Cir. 2003) (internal

quotations and citations omitted).




                                            11
      Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 12 of 16



         In further recognition of the FLSA’s breadth, the Second Circuit has found that

district courts must “look beyond an entity’s formal right to control the physical

performance of another’s work before declaring that the entity is not an employer under

the FLSA.” Zheng, 355 F.3d at 69. Accordingly, in Zheng, the court set forth an additional

six-factor test to evaluate whether “an entity has functional control over workers even in

the absence of the formal control measured” by the “economic reality” test. 355 F.3d at

72. Such factors include:

         (1) whether [the alleged employer’s] premises and equipment were used for the
         plaintiffs’ work; (2) whether [plaintiffs’ employer] had a business that could or did
         shift as a unit from one putative joint employer to another; (3) the extent to which
         plaintiffs performed a discrete line-job that was integral to [the alleged employer’s]
         process of production; (4) whether responsibility under the contracts could pass
         from one subcontractor to another without material changes; (5) the degree to
         which [the alleged employer] or [its] agents supervised plaintiffs’ work; and (6)
         whether plaintiffs worked exclusively or predominately for [the alleged employer].

Id.

         Neither factor-based examination states a “rigid rule for the identification of an

FLSA employer.” Barfield, 537 F.3d at 143. Rather, they provide “‘a nonexclusive and

overlapping set of factors’ to ensure that the economic realities test mandated by the

Supreme Court is sufficiently comprehensive and flexible to give proper effect to the broad

language of the FLSA.” Id. (quoting Zheng, 355 F.3d at 75-76). District courts are thus

“free to consider any other factors [they] deem[ ] relevant to [an] assessment of the

economic realities” of an alleged employer-employee relationship. Zheng, 355 F.3d at

71-72.

         “Mere conclusory assertions,” however, are insufficient to adequately plead that

an alleged employer exerted formal or functional control over plaintiffs. See Xue Lian Lin

v. Comprehensive Health Mgmt., No. 08 Civ. 6519, 2009 WL 976835, *2 (S.D.N.Y. April

                                               12
     Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 13 of 16



9, 2009) (granting motion to dismiss where plaintiffs alleged only that defendants

“employed Plaintiffs” and “employed Plaintiffs within the meaning of the FLSA”); Chui-Fan

Kwan v. Sahara Dreams Co. II Inc., No. 17 Civ. 4058, 2018 WL 6655607, *2 (S.D.N.Y.

Dec. 19, 2018) (granting motion to dismiss where plaintiffs failed to plead any non-

conclusory factual allegations supporting a finding of formal or functional control). Indeed,

“Courts in this circuit have held that mere boilerplate allegations that an individual meets

the various prongs of the economic reality test are insufficient to survive a motion to

dismiss.” Bravo v. Established Burger One, LLC, No. 12 Civ. 9044, 2013 WL 5549495,

*7 (S.D.N.Y. Oct. 8, 2013) (quoting Diaz v. Consortium for Worker Education, Inc., No. 10

Civ. 1848, 2010 WL 3910280, *4 (S.D.N.Y. Sept. 28, 2010)) (collecting cases).

       With this guidance in mind, the Court will address whether the Complaint

sufficiently alleges that the ECI Defendants or T.B.C. Group are Plaintiffs’ employers

under the FLSA.

C.     The Complaint Fails to Allege Sufficient Facts to Demonstrate that the ECI
       Defendants or T.B.C. Group Were Plaintiffs’ Employers

       Plaintiffs fail to allege any specific facts in support of their contention that the ECI

Defendants and T.B.C. Group were Plaintiffs’ “employers” under the FLSA. Instead, the

relevant allegations are confined to single paragraphs making several high-level,

conclusory statements that the ECI Defendants and T.B.C. Group satisfy the Carter and

Zheng factors outlined above.        For example, the allegations supporting Plaintiffs’

contention that the “ECI Defendants employed plaintiffs at the 74th Street Site within the

meaning of ‘employ’ under the FLSA” are as follows:

       [T]he ECI Defendants had the authority to fire plaintiffs from their work at the 74th
       Street Site; the ECI Defendants had and exercised the authority to set plaintiffs
       work schedule at the 74th Street Site; the ECI Defendants had the authority and

                                             13
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 14 of 16



       exercised the authority to supervise and direct plaintiffs’ work at the 74th Street
       Site; the ECI Defendants had knowledge of plaintiffs pay rates at the 74th Street
       Site; plaintiffs used the ECI Defendants premises and equipment for their work at
       the 74th Street Site; the ECI Defendants’ business at the 74th Street Site could
       shift from one sub-contractor to another; plaintiffs work at the 74th Street Site was
       a discrete line-job that was integral to the ECI Defendants’ process of production
       at the 74th Street Site; and plaintiffs worked exclusively or predominantly for the
       ECI Defendants and others at the 74th Street Site.

(Complaint ¶ 68.) The Complaint lodges a nearly identical set of allegations in support of

its contention that T.B.C. Group employed Plaintiffs pursuant to the FLSA, adding only

that “[a]gents of T.B.C. Group Ltd. held themselves out as agents of the ECI Defendants

at the 74th Street Site.” (See Complaint ¶¶ 72-73.) But nowhere in the Complaint do

Plaintiffs attempt to support these allegations with specific examples of either the ECI

Defendants or Defendant T.B.C. Group exercising the extensive authority they

purportedly had.

        Courts in this District have routinely dismissed complaints that do nothing but

recite the Carter and Zheng factors and claim that an alleged employer satisfies them

without offering further detail. See Serrano v. I. Hardware Distributors, Inc., No. 14 Civ.

2488, 2015 WL 4528170, *4 (S.D.N.Y. July 27, 2015) (dismissing complaint where

plaintiffs “conclusorily allege[d]” that purported employers “had the power to (i) fire and

hire, (ii) determine the rate and method of pay; and (iii) otherwise affect the quality of

employment,” finding that these “boilerplate allegations . . . fail[ed] to raise Plaintiffs’ right

to relief ‘above a speculative level.’”) (internal citations omitted); Apolinar v. R.J. 49

REST., LLC, No. 15 Civ. 8655, 2016 WL 2903278, *5 (S.D.N.Y. May 18, 2016)

(dismissing complaint where plaintiffs solely pled “the presence of the factors relevant to

whether an individual is a joint employer” as such was insufficient to show that movant

was plaintiffs’ “employer” under the FLSA); Diaz, 2010 WL 3910280 at *4 (concluding that

                                               14
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 15 of 16



a complaint containing only “a formulaic recitation of the elements of a cause of action”

was “insufficient to raise plaintiffs’ right to relief above a speculative level with respect to

that individual’s liability as an employer under the FLSA”). In light of the conclusory,

boilerplate allegations lodged in the Complaint, dismissal is equally warranted here.

                                         Conclusion

       For the foregoing reasons, I recommend that both ECI Defendants’ and Defendant

T.B.C. Group’s Motions to Dismiss be GRANTED. The parties’ remaining arguments, to

the extent not addressed herein, have been considered by the Court and found to be

without merit. Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the

Federal Rules of Civil Procedure, the parties shall have fourteen (14) days to file written

objections to this Report and Recommendation. Such objections shall be filed with the

Clerk of the Court, with extra copies delivered to the Chambers of the Honorable Valerie

E. Caproni, United States Courthouse, 40 Foley Square, New York, New York 10007,

and to the Chambers of the undersigned, 500 Pearl Street, New York, New York 10007.

Failure to file timely objections will result in a waiver of objections and will preclude

appellate review.




                                              15
    Case 1:18-cv-08396-VEC-RWL Document 139 Filed 02/06/20 Page 16 of 16



                                          Respectfully Submitted,



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated:        February 6, 2020
              New York, New York

Copies transmitted this date to all counsel of record.




                                            16
